Citation Nr: 1506886	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the service-connected right ankle injury with traumatic arthritis. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in September 2009.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This matter was previously before the Board in November 2011.  At that time, the Board granted the Veteran's claim of entitlement to service connection for psoriasis.  As such, this matter is no longer in appellate status.  

In November 2011, the Board also remanded the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to an increased rating for a right ankle disability.  These issues are once again before the Board. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The service-connected right ankle disability is shown to be manifested by pain and no more than moderate limitation of motion, with complaints of stiffness, swelling, instability and weakness.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, including Diagnostic Codes 5003, 5010, and 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, the AOJ issued a VCAA notice letter to the Veteran in March 2006, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, his Vet Center records, VA examination reports, and the September 2009 hearing transcript. 

As noted, the Veteran's claim was remanded for additional development in November 2011.  Specifically, the Board requested that the AOJ obtain the Veteran's post-service treatment records, to include records from the Eastside Vet Center and the Brecksville VA Medical Center (MC).  The Veteran was also to be scheduled for a VA examination to determine the severity of his right ankle disability.  

Upon review, the Veteran was afforded a VA ankle examination in September 2012.  His VA and Vet Center treatment records were also obtained and associated with his claims file.  In a December 2011 letter, however, the VA Appeals Management Center was notified that the Veteran's records from the Brecksville VAMC were no longer available.  The Veteran was notified that these records were unavailable in a February 2012 letter.   

In short, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). The Veteran and his representative have not contended otherwise.

As noted, the Veteran was provided with a VA examination in September 2012. The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  The Veteran and his representative have not contended otherwise. 

The record reflects that at the September 2009 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  Law and Regulations

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that although "pain itself does not rise to the level of functional loss," pain which affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, may constitute functional loss).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran is currently assigned a 10 rating under Diagnostic Codes 5010-5271.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The Board has considered whether another rating code is "more appropriate" than the one used by the AOJ.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5010 specifies that arthritis due to trauma substantiated by X-ray findings will be rated as degenerative arthritis (Diagnostic Code 5003).  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

The diagnostic code for degenerative arthritis, 5003, specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2014).

Diagnostic Code 5271 (ankle, limited motion of), calls for the assignment of a 10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.

The Board observes that under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.

Terms such as "moderate" and "marked" are not defined in the Rating Schedule. However, "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) at 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

The Board can identify nothing in the evidence to suggest that another Diagnostic Code would be more appropriate and the Veteran and his representative have not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5010, and by incorporation, 5003 and 5071.

III.  Analysis 

The Veteran was afforded a VA examination to determine the extent of his right ankle disability in June 2006.  After conducting a physical examination, the examiner reported that the Veteran's right ankle range of motion was 0 to 20 degrees of dorsiflexion with pain at the extremes and plantar flexion of 0 to 45 degrees with pains at the extremes.  

A VA outpatient treatment record from October 2011 documented that the Veteran demonstrated 0 to 20 degrees of dorsiflexion and 0 to 50 degrees of plantar flexion. 

During the September 2012 VA examination, the Veteran demonstrated 0 to 10 degrees of dorsiflexion and 0 to 35 degrees of plantar flexion.  

Based on the above findings, the Board finds that the Veteran has a decreased range of motion of the right ankle, but that such is not sufficient to establish a marked impairment.

As demonstrated, the Veteran had displayed nearly full range of motion based on plantar flexion and at least half the normal range for dorsiflexion.

Accordingly, a marked limitation of motion has not been identified and the assignment of a 20 percent disability is not warranted based on 38 C.F.R. § 4.71a, Diagnostic Code 5271.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2014).

Here, during the June 2006 VA examination, the Veteran complained of occasional swelling and stiffness.  He denied periods of flare-ups and repetitive testing did not reveal any additional functional limitation in the Veteran's right ankle.  The examiner noted that the Veteran experienced some tenderness but had full muscle strength.

During the September 2009 hearing, the Veteran complained of pain and stiffness, weakness, swelling and that his ankle will occasionally give out.  See Board Hearing Transcript, pages 3-4.

While receiving VA outpatient treatment in October 2011, the Veteran complained that his ankle will occasionally give way and diminished muscle strength was noticed while conducting plantar flexion and dorsiflexion.  

The September 2012 VA examiner noted that the Veteran experienced right ankle pain, but had full muscle strength.  Repetitive-use testing did not reveal any additional functional limitations.  

Lay testimony is competent to establish the presence of observable symptomatology and the Board has no reason to doubt that the Veteran experiences pain, weakness, swelling, stiffness and that his ankle will occasionally give out.  Indeed, ankle pain was documented during both VA examinations.  As noted, however, the competent and credible evidence of record indicates that these symptoms do not result in any additional functional impairment.  In this capacity the Board notes that the Veteran has reported that he walks all day at work and hikes in parks on the weekend.  See a March 8, 2010 VA treatment record. 

While the Board has considered the Veteran's statements concerning instability, swelling, fatigability, stiffness, and pain, the evidence of record does not demonstrate that he experiences any additional functional limitations following repetitive use.  Hence, a disability rating in excess of 10 percent is therefore not warranted.

IV.  Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right ankle disability.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed in detail above, the symptomatology of the Veteran's disability, such as pain, weakness, stiffness, swelling, giving out, and a limited range of motion is specifically contemplated under the appropriate ratings criteria.  

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

An increased rating in excess of 10 percent for the service-connected right ankle injury with traumatic arthritis is denied. 


REMAND

For the following reasons, the Board finds that the Veteran's claim of service connection for an acquired psychiatric disorder must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

The Veteran was afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder in September 2012.  After reviewing the Veteran's claims file and conducting a clinical examination, the examiner stated that the Veteran did not have a current mental health disorder. 

While the examiner indicated that the Veteran did not have a current mental health disorder, the record indicates that the Veteran was assessed with depression during the appeal period.  See a March 2007 VA Primary Care Progress Note.  Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), a claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant has submitted evidence of symptoms of the disability during the pendency of the appeal.  Accordingly, as the examiner did not comment on whether he accepted the primary care assessment of an acquired psychiatric disorder during the appeal period nor whether, if accepted, said disorder was related to the Veteran's active duty service, an addendum mental disorders opinion is necessary. 

Additionally, the Veteran received 2009 Vet Center treatment, which treatment's records include an "Assessment" listing apparently-related "Problem Areas," including depression, and in which treatment he completed a "Primary Care PTSD screen" with an apparently "positive" result.  Thus, similarly, the addendum mental disorders opinion should also comment on whether the reviewer accepts the Vet Center Assessment or Primary Care Screening as showing any acquired psychiatric disorder during the appeal period and whether, if accepted, said disorder was related to the Veteran's active duty service. 

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the remaining issue is REMANDED for the following action:

1. The AOJ should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

2.  The Veteran should also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the AOJ.

3.  Then, the AOJ should obtain an addendum mental disorders opinion to address the aforementioned questions remaining after the September 2012 VA mental disorders examination.  The Veteran's claims folder, including a copy of this remand, must be made available to the reviewer.   

a) After a review of the claims file, the reviewer should confirm OR reject the existence of any acquired psychiatric disability at any time during the appeal period (January 2006 to the present), considering the following:

i) The March 2007 VA primary care assessment of depression; 
ii) The June 2009 Vet Center assessment of depression; and 
iii) The Vet Center primary care positive PTSD screening; and, 

b) If any acquired psychiatric disability is so confirmed as found to exist during the appeal period (January 2006 to the present), then the reviewer should identify it and specifically state whether:  each said disability at least as likely as not, i.e., a 50 percent probability or greater, had its clinical onset in service or is otherwise related to active service.  

c) For any PTSD identified to exist during the appeal period (January 2006 to the present), the reviewer should identify the stressor(s) which serve as the basis for the PTSD diagnosis. 

A rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any additional development deemed appropriate, which may include an additional VA mental disorders examination/stressor evidentiary development if deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


